                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


RICARDO NUNN,

              Plaintiff,                          No. 17-10818

v.                                                District Judge nancy G. Edmunds
                                                  Magistrate Judge R. Steven Whalen

MICHIGAN DEPT. OF CORRECTIONS,
ET AL.,

              Defendants.
                                        /

                                         ORDER

        On January 11, 2019, I ordered the United States Marshal to serve copies of

Plaintiff’s complaint and summonses to Defendants Henderson, Husian, and Farris by

certified mail, return receipt requested [Doc. #25]. However, because of the government

shut-down at the time, U.S. Marshal’s personnel responsible for service in IFP cases were

furloughed. I therefore stayed the order “until relevant funding is restored and the

appropriate Marshal’s personnel are returned to active status.” That has now happened.

        Accordingly, the stay of my order for service is VACATED, and the U.S. Marshal

will attempt service on the Defendants as set forth in my January 11, 2019 order [Doc.

#25].




                                            -1-
       Pursuant to Fed.R.Civ.P. 4(m), the time for service of process is extended 60 days

from the date of this Order.

       IT IS SO ORDERED.




                                           s/R. Steven Whalen
                                           R. STEVEN WHALEN
                                           UNITED STATES MAGISTRATE JUDGE
Dated: April 18, 2019




                               CERTIFICATE OF SERVICE

       I hereby certify on April 18, 2019 that I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on April 18, 2019.

                                                         s/Carolyn M. Ciesla
                                                         Case Manager for the
                                                         Honorable R. Steven Whalen




                                             -2-
